Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 05, 2015

The Court of Appeals hereby passes the following order:

A16D0093. JASON WOLFE v. AMBER GAULT et al.

      On August 18, 2015, the trial court issued an ex parte order awarding custody
of minor child D. W. to Amber and Jeremy Gault. On October 8, Jason Wolfe filed
this application for discretionary appeal.
      The trial court’s order was directly appealable under OCGA § 5-6-34 (a) (11).
Ordinarily, when a party applies for discretionary review of a directly appealable
order, we grant the application. See OCGA § 5-6-35 (j). To fall within this general
rule, however, the application must be filed within 30 days of entry of the order or
judgment to be appealed. OCGA § 5-6-35 (d); Hill v State, 204 Ga App 582 (420
SE2d 393) (1992). Here, Wolfe filed his application 51 days after the trial court’s
order was entered.     Accordingly, the application is untimely and is hereby
DISMISSED for lack of jurisdiction. See Hill, supra.



                                       Court of Appeals of the State of Georgia
                                                                            11/05/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.